


117 HR 1506 IH: Transparency in Energy Production Act of 2021
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1506
IN THE HOUSE OF REPRESENTATIVES

March 2, 2021
Mr. Lowenthal (for himself, Mr. Grijalva, Mr. Levin of California, Ms. Lee of California, and Ms. Porter) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide for the accurate reporting of fossil fuel extraction and emissions by entities with leases on public land, and for other purposes.


1.Short TitleThis Act may be cited as the Transparency in Energy Production Act of 2021. 2.Disclosure Requirements (a)Report required for an entity seeking a leaseThe Secretary concerned shall require any entity seeking a lease to develop covered operations on public land to submit to the Secretary concerned a report, at the time of submission of a bid to develop covered operations. Such report shall—
(1) make the disclosures described in the Sustainable Accounting Standard for the Extractives and Minerals Processing Sector and the Renewable Resources and Alternative Energy Sector in effect on the date the report is filed (that is produced by the Sustainability Accounting Standards Board) for the covered operations developed by the entity and in effect at the date of such bid; and (2)disaggregate the information in paragraph 1 by State and by type of covered operation.
(b)Report required for an entity holding a leaseThe Secretary concerned shall require any entity holding a lease to develop covered operations on public land to submit to the Secretary concerned a report annually. Such report shall— (1) make the disclosures described in the Sustainable Accounting Standard for the Extractives and Minerals Processing Sector and the Renewable Resources and Alternative Energy Sector in effect on the date the report is filed (that is produced by the Sustainability Accounting Standards Board); and
(2)disaggregate the information in paragraph 1 by State and by type of covered operation. (c)Failure To complyIf the Secretary concerned determines that an entity did not meet the requirements of subsection (a), the Secretary concerned—
(1)may not issue to such entity a lease for a covered operation; and (2)may suspend a lease for a covered operation held by such entity. 
3.Online Publication of DisclosureThe Secretary concerned shall make the information reported under section 2 available to the public on an internet website in a machine readable format. 4.Report to CongressNot later than 2 years after the date of the enactment of this Act and every 2 years thereafter, the Secretary concerned shall submit a report to Congress that includes—
(1)with respect to covered operations, the annual and 2-year totals of greenhouse gas emissions, air quality, water management, biodiversity impacts, production, and number of sites according to the metrics described in the Sustainable Accounting Standard for Oil and Gas Exploration and Production in effect on the date the report is filed (that is produced by the Sustainability Accounting Standards Board) for covered operations on public land; and  (2)the changes in the information in paragraph 1;
(3)the projected future changes for 5, 10, and 25 years; and (4)for renewable energy operations, an estimate of the greenhouse gas emissions that would result from production of the same amount of energy using fossil fuels and water management, including water use, biodiversity impacts, production, number of sites, and acres including associated transmission lines.
5.DefinitionsIn this Act— (1)the term covered operation means—
(A)any renewable energy operations;  (B)any fossil fuel operation; and
(C)any operation using any right-of-way or special use permit that would cross public lands or national forests that would facilitate fossil fuel development; (2)the term fossil fuel means oil, natural gas, natural gas liquids, coal, and any derivative of these that is used for fuel;
(3)the term public land means any land, interest in land, or submerged land owned by the United States; (4)the term renewable energy means a project carried out on public land that uses wind, solar, geothermal, wave, current, tidal, or ocean thermal energy to generate electricity; and
(5)the term Secretary concerned means— (A)the Secretary of the Interior, with respect to public lands; and 
(B)the Secretary of Agriculture, with respect to National Forest System land. 6.Effective DateThis Act shall take effect 180 days after the date of enactment of this Act. 

